Citation Nr: 0634650	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  00-04 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


ISSUE

Entitlement to service connection for a liver disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1980, from February 1982 to November 1983, and from 
April 1984 to July 1985.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a December 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in Montgomery, Alabama.

In June 2000 the veteran appeared and testified at an RO 
hearing in Montgomery, Alabama.  A transcript of that hearing 
is of record.  

In October 2001 the Board remanded the case for further 
development, including acquisition of Social Security 
Administration (SSA) records.  Those documents have been 
obtained and made a part of the record.

In December 2004 the Board found that new and material 
evidence had been submitted to reopen the veteran's claims 
for entitlement to service connection for schizophrenia and a 
chronic liver disorder.  The Board then remanded the issue of 
service connection for a psychiatric disorder for 
clarification of a January 2004 compensation and pension 
(C&P) examination opinion.  The Board deferred consideration 
of the issue of entitlement to service connection for a liver 
disorder until a medical opinion was received as to whether 
the veteran's abuse of alcohol during service was due to 
primary alcohol abuse or whether the substance abuse disorder 
arose secondary to a psychiatric disorder which began during 
service.

By a decision dated in March 2006, the RO granted service 
connection for schizoaffective disorder (claimed as 
schizophrenia) and rated this condition as 50 percent 
disabling from August 1998.  In April 2006, the RO provided 
the veteran and his representative with a supplemental 
statement of the case which addressed the issue of 
entitlement to service connection for a chronic liver 
disorder.


FINDINGS OF FACT

1.  The veteran's claim for service connection for a liver 
disorder was filed after October 31, 1990, and his alcohol 
abuse disorder is not secondary to the service-connected 
psychiatric disorder.

2.  The veteran's alcoholic hepatitis is secondary to his 
nonservice-connected alcohol abuse disorder.

3.  Hepatitis C was not present in service, was  first shown 
many years following service, and is not due to an in-service 
event, injury or disease.


CONCLUSIONS OF LAW

1.  A liver disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 105, 1101, 1131 (West 
2002); 38 C.F.R. §§ 3.1, 3.301 (2005).

2.  A liver disorder is not secondary to a service-connected 
disorder.  38 C.F.R. §§ 3.1, 3.301, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria.  Service connection will be granted if it is 
shown that the veteran suffers from a disability resulting 
from an injury suffered or disease contracted in the line of 
duty while in active military service.  38 U.S.C.A. §, 1110; 
1112; 38 C.F.R. §§ 3.303, 3.304.

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
the line of duty, and not the result of the veteran's own 
willful misconduct; or, for claims filed after October 31, 
1990, the result of his or her abuse of alcohol or drugs.  38 
C.F.R. § 3.301(a); VAOPGCPREC 2-98.  

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
the line of duty if such injury or disease was a result of 
the abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For purposes of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user.  38 C.F.R. § 3.301(d).  

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  

Service-connected means, with respect to disability, that 
such disability was incurred or aggravated in line of duty in 
the active military, naval, or air service.  In line of duty 
means an injury or disease was incurred or aggravated during 
a period of active military, naval, or air service unless 
such injury or disease was the result of the veteran's own 
willful misconduct; or, for claims filed after October 31, 
1990, was a result of his or her abuse of alcohol or drugs.  
38 C.F.R. § 3.1(k), (m). 

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
38 C.F.R. § 3.159.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation; consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

Facts.  The veteran reports that he has a liver disorder 
caused by his drinking, which he attributes to his service-
connected psychiatric disorder.  Service medical records 
(SMRs) include the following documentary evidence:

*	Entry examination reports - no liver abnormalities; no 
report of hepatitis or jaundice by the veteran.


*	SMR dated September 9, 1982, contains the following: 
"Final Diagnosis: Alcohol Abuse."  

*	SMR dated September 10, 1982, contains the following:  
"the [veteran] stated that he began drinking at age 18, 
heavily at age 21, and that his drinking pattern 
progressively worsened."  Also, "the [veteran] has a 
history of alcoholic hepatitis documented by a minimally 
elevated bilirubin on admission which has since returned 
to normal."

*	SMR dated September 11, 1984, contains the following 
diagnosis:  "alcohol dependence."  Another SMR dated 
September 11, 1984, advises:  "self-admitted drinking 
problem to CAAC; family [history] of alcoholism; started 
drinking in h.s. [high school]."  

*	SMR dated January 2, 1985, states "R/O [rule out] viral 
hepatitis."  

*	SMR dated January 7, 1985, contains the following 
comments: "reevaluation for R/O hepatitis.  Referred to 
Infectious Disease Clinic/ER Nav. Hosp. for further 
evaluation.  Abnormally high liver panel results."  
Another SMR dated January 7, 1985, contains the 
following:  "provisional diagnosis: viral hepatitis."  

*	SMR dated January 9, 1985, contains the following:  
"taking antabuse; admitted with elevated liver function 
studies; felt to be [secondary] to either viral or 
antabuse; HBAG [illegible] are negative; stop 
antabuse."  

*	SMR dated January 31, 1985, contains the following 
comments: "probable alcohol hepatitis - still effective 
evidence of alcohol intake with alcohol of 0.15 on 
[date] as well as persistently elevated LFTs."

*	SMR dated in March 1985 contains the following comments:  
"began moderate social drinking at age 16 with a large 
increase in consumption after age 21 while on active 
duty;" also, "well documented history of substance 
abuse/dependency.

*	SMR dated in April 1985 advises: "liver or kidney 
trouble - No."

*	SMR dated in May 1985 (separation examination) indicates 
history of "alcohol hepatitis."

*	Service discharge document contains the following 
comment:  "Alcohol Abuse Rehabilitation Failure."  

VA treatment records dating from July 1985 document a post-
service history of alcohol abuse and intravenous drug 
(cocaine) use.  Treatment records dated in July 1985 advise 
that "in the abdomen, the liver is palpable 1 cm. 
(centimeter) below the costal margin," and later note the 
veteran's "marked liver dysfunction."

In June 2002 the veteran underwent a C&P "liver, gall 
bladder, and pancreas" examination.  The examiner reported 
that the entire case file was reviewed pursuant to this 
examination.  Diagnostic and clinical tests yielded the 
following liver function results:  "sgot 45 (h); sgpt 80 (h) 
; ggt 36 (H) ; ultrasound of the abdomen/liver - normal."  
According to the examiner, "liver at midclavicular line, 10-
11 cm.  Edge of liver is soft.  No complaints of 
tenderness."  Diagnoses were as follows:
1) Hepatitis C, positive titer
2) Long Standing diagnosis of alcohol 
abuse, detoxification and alcoholic 
hepatitis.
3) Drug addiction and abuse.
4) Diabetes mellitus, type II, adult 
onset with oral meds
5) Hypertension
6) Liver damage secondary to alcohol 
abuse

A C&P psychiatric examination done in January 2004 also 
included review of the entire case file.  According to the 
examiner, the veteran's in-service elevated liver function 
test  results "could be related to hepatitis secondary to 
his alcohol use."  The examiner then stated that:

It is the impression of the examiner 
that a lot of medical evidence looking 
at the C-file that [the veteran's] main 
problem may be related to the alcohol 
abuse.  His liver impairment is also 
secondary to alcohol abuse.

A C&P psychiatric examination done in June 2005 also included 
review of the entire case file.  According to the examiner, 

While alcohol abuse may well have 
masked a developing psychiatric 
disorder, it is less likely that [the] 
veteran's abuse of alcohol during 
service was secondary to his 
psychiatric disorder, as the alcohol 
abuse had already persisted from an 
early age.

In a rating decision dated in March 2006 the veteran was 
granted service connection for a schizoaffective disorder, 
with an evaluation of 50 percent, effective August 21, 1998.  
In that decision the RO noted the June 2005 examiner's 
opinion that the veteran's alcohol abuse did not result from 
his schizoaffective disorder, but rather preceded it.  The 
veteran is not service-connected for any other disorders.


Analysis.  In-service liver function testing done in January 
1985 showed elevated readings; however, the Board notes that 
these findings were concomitant with "effective evidence of 
alcohol intake."  Final diagnosis was alcohol hepatitis.  
Since this disorder is the result of alcohol abuse, it is 
deemed not to have been incurred in the line of duty.  See 
38 C.F.R. § 3.301(d).  Consequently, direct service 
connection cannot be granted.  

VA treatment records dating from July 1985 document a history 
of intravenous drug use.  The veteran was apparently 
diagnosed with hepatitis C circa 1992, several years after 
his release from service and after his use of intravenous 
drugs.  There is no evidence which tends to link hepatitis C 
to any incident of his military service.  According to the 
June 2002 and January 2004 C&P examiners, the veteran's liver 
damage stems from his nonservice-connected alcohol abuse 
disorder.  The record contains no competent medical evidence 
to the contrary.  In fact, the June 2005 examiner advises 
that it is less likely that the veteran's alcohol abuse 
disorder resulted from his psychiatric disorder, since the 
alcohol abuse disorder "had already persisted from an early 
age."  As the veteran's alcohol abuse disorder does not stem 
from a service-connected disorder, service connection 
pursuant to 38 C.F.R. § 3.310(a) must be denied.  

In addition to the foregoing, the veteran's claim was filed 
after October 31, 1990.  According to 38 C.F.R. § 3.301, 
service connection may not be granted for claims filed after 
October 31, 1990, when a disability is the result of the 
veteran's abuse of alcohol or drugs.  Accordingly, service 
connection must be denied as a matter of law.  38 C.F.R. § 
3.301(a); Sabonis v. Brown, 6 Vet. App. 426 (1994) (when the 
law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law).

Although the veteran claims that his abuse of alcohol while 
in service is tantamount to self medicating for his 
psychiatric disorder, the evidence clearly shows that the 
alcohol disorder preceded the psychiatric disorder; not vice 
versa.  Moreover, while the veteran is competent, as a lay 
witness, to testify with respect to his symptoms, he is not 
qualified to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board has considered the doctrine of reasonable doubt, 
but finds, for the reasons just expounded, that the evidence 
is not in relative equipoise.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters from the RO 
dated in January 2002 and March 2005 essentially satisfied 
the duty to notify provisions.  SMRs, VA, and SSA records 
have been obtained and made a part of the file.  The veteran 
has also been accorded multiple examinations for disability 
evaluation purposes, and testified at an RO hearing.  There 
is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  Consequently, the Board finds that 
VA has met the duties to notify and assist as to the issues 
decided herein.  To the extent that VA has failed to fulfill 
any duty to notify or assist the veteran, the Board finds 
that error to be harmless.  


ORDER

Service connection for a liver disorder is denied.


____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


